Exhibit 10.6

EXECUTION COPY

LETTER OF CREDIT REIMBURSEMENT, GUARANTEE, SECURITY AND PLEDGE AGREEMENT (this
“Agreement”) dated as of June 6, 2007, among CUSTODIAL TRUST COMPANY (“Bank”), a
bank and trust company organized and existing under the laws of the State of New
Jersey, DECODE CHEMISTRY, INC., a corporation organized and existing under the
laws of the State of Illinois (“Applicant”), and DECODE GENETICS, INC., a
corporation organized and existing under the laws of the State of Delaware
(“Guarantor”).

WHEREAS, in an application dated as of the date of this Agreement, which
application is attached hereto as Exhibit A and made a part hereof (as the same
may be amended, restated, supplemented, replaced or otherwise modified from time
to time with Guarantor’s and Beneficiary’s consent, the “Application”),
Applicant has requested that Bank issue an irrevocable standby letter of credit
as specified in the Application (as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time with Guarantor’s
and Beneficiary’s consent, the “Letter of Credit”); and

WHEREAS, Guarantor, in consideration of the Letter of Credit, is willing to
guarantee Applicant’s obligations hereunder in respect of the Letter of Credit
issued hereunder and to pledge certain of its assets as collateral for such
guarantee.

WHEREAS, Bank is willing to issue the Letter of Credit on the terms, and subject
to the conditions, set forth herein; and

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.                        DEFINITIONS. (a) The following terms, unless the
context otherwise requires, shall have the following meanings as used herein:

“Account” means the securities account of Bank (as pledgee of Guarantor)
maintained at Bear, Stearns Securities Corp. pursuant to the Securities Account
Control Agreement, identified as account number 945-02638, entitled “Custodial
Trust Company as Secured Party FBO deCODE Genetics, Inc.”.

“Advance” or “Advances” means one or more payments by Bank to Beneficiary under
the Letter of Credit pursuant to the terms thereof.

“Agreement” has the meaning assigned to such term in the preamble.

“Applicant” has the meaning assigned to such term in the preamble.

“Applicant Collateral” has the meaning assigned to such term in Section 7(b).

“Application” has the meaning assigned to such term in the recitals.

  


--------------------------------------------------------------------------------


“Bank” has the meaning assigned to such term in the preamble.

“Beneficiary” means the beneficiary of the Letter of Credit named therein.

“Business Day” means any day on which banks in the States of New Jersey and New
York are open for business, excluding weekends.

“Collateral” means, collectively, Guarantor Collateral and Applicant Collateral.

“Collateral Value” has the meaning assigned to such term in Section 7(f).

“Credit Parties” means Applicant and Guarantor.

“Documents” means any certificate, document or statement (other than a Draft)
which is stipulated in the Letter of Credit and accompanies or relates to the
Letter of Credit and/or Drafts.

“Draft” means a demand, in the form of the draft attached to the Letter of
Credit, which is made by Beneficiary for payment under the Letter of Credit.

“Event of Default” has the meaning assigned to such term in Section 15.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (ii) to
purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (iii) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness; provided, however, that the term Guarantee shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business.

“Guarantor” has the meaning assigned to such term in the preamble.

“Guarantor Collateral” has the meaning assigned to such term in Section 7(a).

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all obligations of such Person upon which interest
charges are customarily paid, (iv) all obligations of such Person issued or
assumed as the deferred purchase price of property or services which under
generally accepted

2


--------------------------------------------------------------------------------


accounting principles would be shown on a balance sheet of such Person as a
liability, (v) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (vi) all Guarantees by such
Person of Indebtedness of others, (vii) all obligations of such Person in
respect of interest rate protection agreements, foreign currency exchange
agreements or other interest or exchange rate hedging arrangements or similar
agreements, and (viii) all obligations of such Person as an account party in
respect of letters of credit and bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner.

“Letter of Credit” has the meaning assigned to such term in the recitals.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset or any
assignment, hypothecation, deposit arrangement or other preferential arrangement
of or with respect to such asset, and (ii) any purchase option, call or similar
right of a third party with respect to such asset.

“Market Value” means the value assigned to any Collateral in accordance with
Section 7(g).

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, limited liability company,
corporation, government or any agency, court or political division thereof, or
any other entity.

“Prime Rate” means the prime rate as quoted in the Wall Street Journal (Eastern
Edition) for the Business Day preceding the date on which such determination is
made. If more than one rate is so quoted, the prime rate shall be the average of
the rates so quoted.

“Reimbursement Guarantee” means the Guarantee given by Guarantor pursuant to
Section 6 below.

“Securities Account Control Agreement” means that certain securities account
control agreement dated as of the date of this Agreement, between Bank,
Applicant and Bear, Stearns Securities Corp., a corporation organized and
existing under the laws of the State of Delaware, a registered securities
broker-dealer and an affiliate of Bank, as the same may be amended, restated,
supplemented or otherwise modified by its terms from time to time.

“UCP 500” has the meaning assigned to such term in Section 20.

(b)                       The terms defined in Section 1(a) above shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. All
references herein to

3


--------------------------------------------------------------------------------


Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require.

2.                        REIMBURSEMENT; WAIVERS. (a) The principal amount of
any Advance shall be repayable by Applicant at any time, whether or not an Event
of Default has occurred and is then continuing, either (i) in full (together
with all accrued interest on such Advance) upon demand by Bank to Applicant for
such repayment in full, or (ii) in part (together with all accrued interest on
such part) upon demand by Bank to Applicant for repayment of such part.

(b)                   Any Advance shall also become repayable by Applicant in
its entirety as provided in Section 16 below upon the occurrence of an Event of
Default.

(c)                    Applicant may repay any Advance in its entirety or in
part at any time, without premium or notice of any kind but together with all
accrued interest thereon.

(d)                   Each Credit Party hereby waives presentment and protest of
any instrument and notice thereof, notice of default and, to the extent
permitted by applicable law, all other notices to which such Credit Party might
otherwise be entitled.

3.                        INTEREST AND OTHER CHARGES. (a) Applicant shall pay
Bank interest, in arrears, on the outstanding amount of each Advance from the
date on which such Advance is made under the Letter of Credit until such Advance
is due under this Agreement, at a fluctuating rate per annum equal at all times
to the Prime Rate in effect from time to time, with each change in such
fluctuating interest rate to take effect simultaneously with the corresponding
change in the Prime Rate.

(b)                   Applicant shall pay Bank interest on any amount not paid
by Applicant when due under this Agreement, from the date payment of such amount
was due until the date such amount is paid, at a fluctuating rate per annum
equal at all times to the Prime Rate in effect from time to time plus two
percent (200 basis points), with each change in such fluctuating interest rate
to take effect simultaneously with the corresponding change in the Prime Rate.

(c)                    All interest payable under this Agreement shall be
calculated by Bank, on the basis of a 360-day year and for the actual number of
days elapsed. Interest accrued on an Advance pursuant to Section 3(a) above
shall be payable monthly on the 10th day of each month (or, if the 10th day is
not a Business Day, on the next succeeding Business Day), upon repayment of such
Advance in full, and as otherwise provided in this Agreement. Interest accrued
on an Advance pursuant to Section 3(b) above shall be payable on demand made by
Bank from time to time.

(d)                   Each determination of an interest rate by Bank pursuant to
this Agreement shall be conclusive and binding on Applicant in the absence of
manifest error.

4


--------------------------------------------------------------------------------


(e)                    In no event whatsoever shall the interest rate and other
charges charged hereunder exceed the highest rate permissible under any law
which a court of competent jurisdiction, in a final determination, deems
applicable hereto. In the event that a court of competent jurisdiction
determines, in a final determination, that Bank has received interest and other
charges hereunder in excess of such highest rate, Bank shall promptly refund
such excess amount to Applicant, and the provisions hereof shall be deemed
amended to provide for such permissible rate.

4.                        ORIGINATION FEE; COMMITMENT FEES. Applicant shall
cause a non-refundable $5,000 origination fee to be paid to Bank no later than
the date of the issuance of the Letter of Credit. Applicant shall pay to Bank
non-refundable commitment fees in respect of the Letter of Credit in the amounts
and payable at the times set forth in the Application.

5.                        PLACE AND MANNER OF PAYMENT. Each Credit Party shall
make all payments required to be made by it under this Agreement (whether
consisting of fees, principal in respect of any Advance, interest thereon or any
other amount) prior to 11:00 a.m. (New York City time) on the date such payment
is due, at such address in the United States of America as Bank shall from time
to time indicate to Applicant, in U.S. dollars and in immediately available
funds.

6.                        GUARANTEE. (a) For value received, Guarantor hereby
unconditionally guarantees to Bank the due and punctual payment of the principal
of and interest on each Advance and of each other amount to be paid by Applicant
under this Agreement, when and as any of the foregoing shall become due and
payable, whether by declaration or otherwise, according to the terms of this
Agreement. In case of the failure of Applicant punctually to pay any such
principal, interest or other amount, Guarantor hereby agrees to cause such
payment to be made punctually when and as the same shall become due and payable,
whether by declaration or otherwise, as if such payment were made by Applicant.
Any such payment of principal, interest or other amount shall be made by
Guarantor at such place as Applicant is required to make it under this
Agreement.

(b)                   Guarantor hereby agrees that its obligations hereunder
shall be unconditional, irrespective of the validity, regularity or
enforceability of, or any change in or amendment to, this Agreement, the absence
of any action to enforce the same, the waiver or consent by Bank with respect to
any provision hereof, the recovery of any judgment against Applicant or any
action to enforce the same or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor. Guarantor
hereby waives diligence, presentment, demand of payment, any right to require a
proceeding first against Applicant, protest or notice with respect to any
Advance or the indebtedness evidenced thereby and all demands whatsoever, and
covenant that the guarantee given in this Agreement will not be discharged
except by payment as herein provided and then only to the extent of such
payment.

(c)                    Guarantor shall be subrogated to all rights of Bank
against Applicant in respect of any amounts paid by Guarantor pursuant to the
provisions of this Agreement; provided, however, that Guarantor shall not be
entitled to enforce, or to receive any payments arising out of or based upon

5


--------------------------------------------------------------------------------


such right of subrogation until the principal of and interest on all Advances,
and all other amounts payable by Applicant under this Agreement, have been paid
in full.

7.                        GRANT OF SECURITY INTEREST AND LIEN; ACCOUNTS. (a) As
security for the payment in full of all Advances, all interest accrued thereon
and all other amounts from time to time payable by Applicant hereunder, the
performance by Applicant of all its obligations and covenants hereunder, and the
performance by Guarantor of its obligations and covenants hereunder and under
the Reimbursement Guarantee, Guarantor hereby grants to Bank a valid and
first-priority, perfected and continuing security interest in and assigns to
Bank (i) all cash and/or securities at any time in the Account, (ii) all other
property of Guarantor now or at any time hereafter in Bank’s possession
(including, but not limited to, all securities, monies, claims and credit
balances), (iii) all property of Guarantor now or at any time hereafter held by
or through any of Bank’s affiliates (including securities credited to
Guarantor’s accounts with securities broker-dealer affiliates of Bank), and (iv)
all proceeds, products and profits derived from any of the foregoing (including
all cash, securities, dividends and other property at any time and from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the foregoing, proceeds of any insurance policies, proceeds of
proceeds, and claims against third parties), and all books and records related
to any of the foregoing (all of the foregoing cash and other property set forth
in (i) through (iv), together with all other property in which Applicant may
hereafter grant a Lien to Bank, being collectively referred to herein as
“Guarantor Collateral”).

(b)                   As security for the payment in full of all Advances, all
interest accrued thereon and all other amounts from time to time payable by
Applicant hereunder, and the performance by Applicant of all its obligations and
covenants hereunder, Applicant hereby grants to Bank a valid and first-priority,
perfected and continuing security interest in and assigns to Bank (i) all
property of Applicant now or at any time hereafter in Bank’s possession
(including, but not limited to, all securities, monies, claims and credit
balances), (ii) all property of Applicant now or at any time hereafter held by
or through any of Bank’s affiliates (including securities credited to
Applicant’s accounts with securities broker-dealer affiliates of Bank), and
(iii) all proceeds, products and profits derived from any of the foregoing
(including all cash, securities, dividends and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing, proceeds of any insurance policies,
proceeds of proceeds, and claims against third parties), and all books and
records related to any of the foregoing (all of the foregoing cash and other
property set forth in (i) through (iv), together with all other property in
which Applicant may hereafter grant a Lien to Bank, being collectively referred
to herein as “Applicant Collateral”).

(c)                    Bank and Guarantor hereby agree that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Account shall be treated as a “financial asset” under
Article 8 of the New York Uniform Commercial Code.

(d)                   At all times until (i) the expiration of the Letter of
Credit, (ii) the payment in full of all Advances, all accrued interest thereon
and all other amounts payable by the Credit Parties under

6


--------------------------------------------------------------------------------


this Agreement, and (iii) the performance by the Credit Parties of all their
obligations and covenants under this Agreement, Guarantor shall maintain, in the
Account, Collateral consisting of cash and/or readily marketable securities
having an aggregate Collateral Value which, in the sole and absolute
determination of Bank, is sufficient as security for the payment and performance
of any and all obligations of the Credit Parties under this Agreement.

(e)                    With the prior written approval of Bank, as to any
substitute securities and/or other collateral and as to the manner of
substitution, Guarantor may at any time and from time to time substitute such
securities and/or other collateral for all or some of the Collateral; provided
that no Event of Default has occurred and is continuing and that, immediately
after giving effect to such substitution, the aggregate Collateral Value of all
remaining securities and cash in the Account is, in the sole and absolute
determination of Bank, sufficient as security for the payment and performance of
any and all obligations of the Credit Parties under this Agreement.

(f)                      The “Collateral Value” of any item of Collateral shall
be an amount representing a percentage of the Market Value of such item and
shall be determined either in accordance with Schedule A hereto (which may be
supplemented or revised at any time in the sole and absolute discretion of Bank)
or from time to time by Bank in its sole and absolute discretion if such
Collateral Value is not set forth on such Schedule A.

(g)                   If and for so long as any securities (including securities
included in the Collateral) are listed on a national securities exchange in the
United States of America, their “Market Value” shall be determined for all
purposes under this Agreement by the last sales price for such securities on any
such exchange on the Business Day immediately preceding the date of
determination or, if there was no sale on that Business Day, by the last sales
price for such securities on the immediately preceding Business Day on which
there was a sale thereof on any such exchange, all as quoted on the
“consolidated tape” of the New York Stock Exchange or, if not quoted on such
“consolidated tape”, then as quoted by any such exchange. The “Market Value” of
any other item of Collateral, and of securities if they are not listed on any
such exchange, shall be determined by Bank for all purposes (i) based upon the
prices bid (on the Business Day immediately preceding the date of determination)
by banks and broker/dealers which regularly quote prices on property of the same
type as such item of Collateral, or (ii) if no such quotations are available for
such Business Day, based upon such factors as Bank, in its sole and reasonable
judgment, shall determine. The “Market Value”, in the case of interest-bearing
Collateral, shall include accrued interest to the date on which such Market
Value is determined. Each determination of Market Value by Bank shall be
conclusive and binding on the Credit Parties in the absence of manifest error.

(h)                   Upon (i) the expiration of the Letter of Credit and (ii)
the payment in full of all Advances, all accrued interest thereon and all other
amounts payable by the Credit Parties under this Agreement, the security
interests and liens granted pursuant to Section 7(a) above in and upon the
Collateral shall terminate, and all of Bank’s rights hereunder to the Collateral
shall revert to the applicable Credit Party. Upon notice from a Credit Party
after such termination, Bank shall deliver to such Credit Party (or arrange to
give it effective control over) all Collateral under Bank’s control,

7


--------------------------------------------------------------------------------


and shall also deliver to such Credit Party all instruments and documents
evidencing the Collateral and such other documents as such Credit Party shall
reasonably request to evidence such termination.

8.                        PROTECTION OF SECURITY INTEREST. (a) The Credit
Parties shall, at their sole expense and from time to time, perform all steps
reasonably requested by Bank at any time to perfect, maintain, protect and
enforce Bank’s security interest in and lien upon the Collateral, including,
without limitation, (i) executing and filing financing or continuation
statements and amendments thereto, in form and substance satisfactory to Bank,
and (ii) obtaining such consents and registrations of transfer, providing such
endorsements and executing and delivering such other documents as may be
required for any sale, transfer or other disposition thereof by Bank. From time
to time, the Credit Parties shall, upon Bank’s written request, promptly execute
and deliver confirmatory written instruments pledging the Collateral to Bank,
but any failure by the Credit Parties to do so shall not affect or limit Bank’s
security interest in, lien upon or other rights in and to the Collateral. Until
(i) the expiration of the Letter of Credit and (ii) the payment in full of all
Advances, all accrued interest thereon and all other amounts payable by the
Credit Parties under this Agreement, Bank’s security interest in the Collateral
shall continue in full force and effect.

(b)                   Each Credit Party hereby irrevocably appoints Bank its
true and lawful attorney-in-fact in its name, place and stead, and at its sole
expense, in connection with the preservation and enforcement of Bank’s rights
and remedies under this Agreement (i) to receive, endorse and collect all checks
and other orders for the payment of money made payable to any Credit Party
representing any dividend, interest or other distribution payable or
distributable in respect of any of the Collateral and to give full discharge for
the same, (ii) to give all notices, obtain all consents, effectuate all
registrations in Bank’s name or that of a proposed purchaser or other transferee
and make all transfers of all or any part of the Collateral which are necessary
or appropriate in connection with any sale, transfer or other disposition
thereof pursuant to this Agreement, (iii) to execute and deliver for value all
necessary or appropriate assignments and other instruments in connection with
any such sale, transfer or other disposition, and (iv) to execute and deliver
all other documents, and do all other acts and things, which Bank deems
appropriate in such connection. Each Credit Party hereby ratifies and confirms
all that Bank, as such Credit Party’s attorney-in-fact, may lawfully do
hereunder and pursuant hereto, but, nevertheless, at Bank’s request or that of
the purchaser or other transferee in question, each Credit Party shall ratify
and confirm any sale, transfer or other disposition of Collateral pursuant to
this Agreement in such manner as Bank or such purchaser or other transferee may
reasonably specify in such request.

9.                        STRICT COMPLIANCE. Bank shall not (and shall not be
required to) accept, or to make any Advance against, any Draft and/or Documents
which are not in strict compliance with the Letter of Credit; provided, however,
if Bank is compelled by any judgment, decree, order or award by a court or other
governmental authority to make an Advance against any Draft and/or Documents as
complying strictly with the Letter of Credit, the obligation of Applicant under
Section 2 above (and the obligation of Guarantor in respect of the Reimbursement
Guarantee) shall nonetheless apply

8


--------------------------------------------------------------------------------


to such Advance, even though such Draft and/or Documents may not strictly comply
with the Letter of Credit and irrespective of whether such Advance is made
before or after the expiration of the Letter of Credit.

10.                 ACTS OF BENEFICIARY. Beneficiary and other users of the
Letter of Credit shall be deemed to be agents of Applicant, and Applicant
assumes all risks of Beneficiary’s acts and omissions.

11.                 DOCUMENT EXAMINATION. Applicant shall promptly examine the
Letter of Credit and all Documents that Bank from time to time delivers to it.
Applicant shall immediately notify Bank in writing of (a) any failure of the
Letter of Credit as issued to comply with the Application or of any Document to
comply with the Letter of Credit, or (b) of any other irregularity. Failure to
immediately give such notice shall constitute a waiver by Applicant of any claim
against Bank for any such failure or other irregularity.

12.                 REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES. The
Credit Parties, jointly and severally, represent and warrant to Bank that:

(a)                              Applicant (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Illinois,
(ii) is qualified to transact business and is in good standing in all
jurisdictions in which qualification and good standing are necessary in order
for it to conduct its business and own its property, and (iii) has all requisite
power and authority to conduct its business, to own its property, to execute and
deliver this Agreement and to perform its obligations hereunder;

(b)                             Guarantor (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(ii) is qualified to transact business and is in good standing in all
jurisdictions in which qualification and good standing are necessary in order
for it to conduct its business and own its property, and (iii) has all requisite
power and authority to conduct its business, to own its property, to execute and
deliver this Agreement and to perform its obligations hereunder;

(c)                              this Agreement has been duly and validly
executed and delivered by each Credit Party and constitutes a legal, valid and
binding obligation of each Credit Party, enforceable against each Credit Party
in accordance with its terms, subject, as to enforceability of remedies, to
bankruptcy, insolvency and other laws affecting creditors’ rights generally;

(d)                             Each Credit Party has taken all necessary action
to authorize the execution, delivery and performance of this Agreement, and such
authorization,

9


--------------------------------------------------------------------------------


delivery and performance do not and will not (i) violate any law, rule,
regulation, order, judgment, injunction, decree, determination or award
presently in effect and applicable to such Credit Party, (ii) require any
consent or result in a material breach of or constitute a default under any
agreement, lease or instrument to which such Credit Party is a party or by which
such Credit Party or any of its assets may be bound or affected, or (iii) result
in or require the creation or imposition of any Lien (other than in favor of
Bank pursuant to this Agreement) upon or with respect to any of the properties
now owned or hereafter acquired by such Credit Party;

(e)                              no recording, order, authorization, consent,
license, registration, approval, exemption, filing, notice or other similar
action by or with any governmental body, governmental official or other
regulatory authority (except such as have been obtained and copies or
confirmations of which have been delivered by the applicable Credit Party to
Bank) is or will be necessary (i) for the legality, validity, binding effect or
enforceability of this Agreement, (ii) to permit the performance by each Credit
Party of its obligations under this Agreement in accordance with the terms
thereof, (iii) to enable Bank to enforce its rights and remedies under this
Agreement, including any sale, transfer or other disposition by Bank of all or
any part of the Collateral or (iv) to create and perfect the Liens on the
Collateral which is granted under this Agreement or any related agreement or
guarantee;

(f)                                no Credit Party is in default with respect to
any of its Indebtedness;

(g)                             except as disclosed by the Credit Parties to
Bank in writing prior to the date of this Agreement, there is no litigation or
other proceeding pending or, to any Credit Party’s knowledge, threatened against
or affecting any Credit Party which, if determined adversely to such Credit
Party, would have a material adverse effect on such Credit Party’s financial
condition;

(h)                             all information with respect to each Credit
Party heretofore delivered to Bank by such Credit Party is true and correct as
of the date hereof, and all other statements and data submitted in writing in
connection with the Application are true and correct as of the date of the
Application. No Credit Party has knowledge of any liabilities at said dates,
contingent or otherwise, not otherwise notified to Bank on or prior to such
dates, and no Credit Party has entered into any commitments or contracts, or
incurred any other liabilities, at such dates that have not otherwise been
notified to Bank, which could reasonably be expected to have a material adverse
effect upon any Credit Party’s financial condition;

(i)                                 all Collateral is owned by the applicable
Credit Party free and clear of all Liens whatsoever (except for Liens in favor
of Bank and, in the case of Collateral consisting of property held by or through
Bank’s affiliates, Liens in favor of such affiliates);

10


--------------------------------------------------------------------------------


(j)                                 at no time shall the Collateral include any
securities or other property in an amount such that (without taking any other
relationships or assets of Bank into account) Bank, either upon exercising its
rights or remedies hereunder or otherwise, would become a holder of 10% or more
of any class of any equity security of any issuer or would become (or be
presumed to be) an affiliate of any issuer of securities (as such term
“affiliate” is defined for purposes of the Securities Act of 1933);

(k)                              no Credit Party is an affiliate (as such term
“affiliate” is defined for purposes of the Securities Act of 1933) of the issuer
of any security included in the Collateral;

(l)                                 no part of the proceeds of any Advance will
be used for the purpose of buying or carrying Margin Stock (as defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve System
of the United States of America) or for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulation T, U or X;

(m)                           no Credit Party is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940;
and

(n)                             This Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of Bank, a legal, valid and
enforceable security interest in the Collateral and (i) upon execution and
delivery of this Agreement and the Securities Account Control Agreement by the
parties thereto, the Lien created hereunder in favor of Bank in respect of the
Account shall constitute a fully perfected first-priority Lien on, and security
interest in, all right, title and interest of Guarantor in the Account, prior
and superior in right to any other person (other than as contemplated in the
Securities Account Control Agreement), (ii) upon execution of this Agreement and
the filing of a financing statement in appropriate form with the Secretary of
State of the State of Delaware, the Lien created hereunder in favor of Bank in
all other Guarantor Collateral will constitute a fully perfected first-priority
Lien on, and security interest in, all right, title and interest of Guarantor in
all other Guarantor Collateral, prior and superior in right to any other person,
and (iii) upon execution of this Agreement and the filing of a financing
statement in appropriate form with the Secretary of State of the State of
Illinois, the Lien created hereunder in favor of Bank in all Applicant
Collateral will constitute a fully perfected first-priority Lien on, and
security interest in, all right, title and interest of Applicant in all
Applicant Collateral, prior and superior in right to any other person.

13.                 REITERATION OF REPRESENTATIONS. The representations set
forth in Section 12 shall be deemed to be repeated by each Credit Party when any
Advance is made.

11


--------------------------------------------------------------------------------


14.      REPORTING. (a) As soon as available, and in any event within 45 days
after the close of each of the first three fiscal quarters of Guarantor,
commencing with the fiscal quarter ending June 30, 2007, Guarantor shall deliver
to Bank its balance sheet at the end of such fiscal quarter and its income
statement for the portion of the fiscal year ending on the last day of such
fiscal quarter, all in reasonable detail, prepared in accordance with GAAP and
certified by Guarantor’s chief financial or accounting officer.

(b)      As soon as available, and in any event within 120 days after the close
of each fiscal year, commencing with the fiscal year ending December 31, 2007,
Guarantor shall deliver to Bank its balance sheet as of the close of such fiscal
year and its income statement for such fiscal year, all in reasonable detail and
stating in comparative form the figures as of the close of and for the previous
fiscal year, audited by certified public accountants reasonably satisfactory to
Bank and accompanied by a report thereon, reasonably satisfactory to Bank,
issued by such certified public accountants.

15.      COVENANTS OF THE CREDIT PARTIES. The Credit Parties, jointly and
severally, covenant with Bank that until (i) the expiration of the Letter of
Credit, (ii) the payment in full of all Advances, all accrued interest thereon
and all other amounts payable by the Credit Parties under this Agreement, and
(iii) the performance by the Credit Parties of all their obligations and
covenants under this Agreement, each Credit Party shall:

(a)    promptly notify Bank in writing of any violation by such Credit Party of
any law, statute, regulation or ordinance of any governmental entity, or of any
agency thereof, applicable to such Credit Party which could reasonably be
expected to have a material adverse effect on the Collateral or the financial
condition of such Credit Party;

(b)    promptly notify Bank in writing of any default by such Credit Party with
respect to any of such Credit Party’s Indebtedness;

(d)    promptly upon Bank’s request therefor, deliver to Bank such information
and documents regarding such Credit Party as Bank may from time to time request
from such Credit Party;

(e)    promptly execute such Statements of Purpose (Federal Reserve Form U-1)
under Regulation U of the Board of Governors of the Federal Reserve System as
Bank may request; and

(f)     not create, incur, assume or permit to exist any Lien on the Account,
other than (i) Liens in favor of Bank, and (ii) Liens in favor of Bank’s
affiliates.

16.      EVENTS OF DEFAULT. It shall constitute an Event of Default hereunder
(and upon the occurrence thereof the then-outstanding principal amount of each
Advance and all accrued

12


--------------------------------------------------------------------------------


interest thereon, if any, and the amount of the Letter of Credit not then drawn
and remaining to be advanced against Drafts not yet issued, presented or due,
shall become immediately due and payable, without demand, presentment or notice
of any kind, all of which are hereby expressly waived) if at any time:

(a)    Applicant fails to pay the principal amount of any Advance when and in
the amount due; or

(b)    Applicant fails to make or pay when and in the amount due any interest
payment, charge or other amount required to be made or paid by it under this
Agreement; or

(c)    The Reimbursement Guarantee ceases at any time to be in full force and
effect; or

(d)    Guarantor fails to transfer to Bank, and/or give to Bank effective
control over, Collateral in accordance with this Agreement upon demand therefor
made by Bank in writing; or

(e)    any Credit Party fails to perform or observe any other term, covenant or
condition to be performed or observed by such Credit Party under this Agreement,
and such failure continues for a period in excess of three days after notice
thereof to such Credit Party; or

(f)     any representation or warranty made by any Credit Party in Section 12
(or deemed repeated pursuant to Section 13) proves to have been incorrect in any
material respect on any of the dates as of which made or deemed to have been
repeated; or

(g)    any Credit Party defaults in the payment when due, whether at stated
maturity or otherwise, or within any applicable grace period, of any
Indebtedness of such Credit Party (other than Indebtedness under this Agreement)
in a principal amount of more than $100,000 (whether now or hereafter existing);
or

(h)  any Credit Party fails to perform any other term, covenant or agreement on
its part to be performed under any agreement or instrument (other than this
Agreement) evidencing or securing or relating to any Indebtedness (whether now
or hereafter existing) in a principal amount of more than $100,000, or any event
occurs or condition exists, if the effect of such failure, event or condition is
to cause, or to permit the holder or holders of such Indebtedness (with or
without the giving of notice, lapse of time or both) to cause, such Indebtedness
to become due prior to its stated maturity; or

13


--------------------------------------------------------------------------------


(i)     (i) any Credit Party as debtor commences a case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law,
or seeks the appointment of a receiver, trustee, custodian or similar official
for itself or any substantial part of its property, (ii) any such case or
proceeding is commenced against any Credit Party, or another seeks such an
appointment, which (A) is consented to or not timely contested by any Credit
Party, (B) results in the entry of an order for relief, such an appointment, or
the entry of an order having a similar effect, or (C) is not dismissed within 60
days, (iii) any Credit Party makes a general assignment for the benefit of
creditors, or (iv) any Credit Party admits in writing its inability to pay its
debts as they become due; or

(j)     one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000 are rendered against any Credit Party and (i) the
same remain undischarged for a period of 14 or more consecutive days during
which execution thereof is not effectively stayed upon appeal or otherwise, or
(ii) any proceeding by a creditor to enforce the same is pending; or

(k)    any event or circumstance occurs which in the reasonable judgment of Bank
materially impairs the creditworthiness of any Credit Party or its ability to
perform its payment or other obligations under this Agreement; or

(l)     the face amount of the Letter of Credit at any time exceeds the
aggregate Collateral Value; or

(m)   the Securities Account Control Agreement ceases at any time and for any
reason to be in full force and effect; or

(n)    Bear, Stearns Securities Corp., acting under the Securities Account
Control Agreement, fails to perform or observe any material term, covenant or
condition to be performed or observed by it thereunder.

17.      BANK’S RIGHTS AND REMEDIES. (a) So long as an Event of Default has
occurred hereunder and is continuing, in addition to having the right to
exercise any rights and remedies available to a secured creditor under
applicable law, Bank shall have each of the following rights, which Bank may
exercise simultaneously or in such order as it may in its sole and absolute
discretion determine (without being required to give any notice to any Credit
Party except as may be required in clause (d) below):

(i)     the right to deliver a Notice of Sole Control/Delivery Instructions (as
defined in, and contemplated by, the Securities Account Control Agreement);

(ii)    the right to apply to the payment of any Credit Party’s obligations
hereunder any cash credited to the Account; and

14


--------------------------------------------------------------------------------


(iii)   the right to sell, publicly or privately, at a place of Bank’s choosing,
any or all of any non-cash Collateral and to apply the proceeds of such sale to
the payment of any Credit Party’s obligations hereunder.

(b)      Bank shall have the right to apply the proceeds of any sale or
redemption (and any other Collateral consisting of cash) in such order as Bank
in its sole and absolute discretion may determine, to the payment of the
principal of, and accrued interest on, Advances and of any other amounts payable
by any Credit Party under this Agreement.

(c)       If any securities in the Account or other items of non-cash Collateral
are, in whole or in part, actually convertible into or exchangeable for
securities or other property, then Bank shall have the right, in its sole and
absolute discretion, instead of selling such securities or other items of
non-cash Collateral as set forth in clause (a) above, to convert or exchange
them pursuant to the terms applicable thereto, to apply any cash received by
Bank in such conversion or exchange to the payment of any Credit Party’s
obligations hereunder, and to sell as provided in clause (a) above any
securities or other property it receives in such conversion or exchange.

(d)      If any securities in the Account or other items of non-cash Collateral
are of a type customarily sold on recognized markets, then no notification to
Guarantor of any public or private sale thereof by Bank is required; provided,
however, that, if notice is required by applicable law with respect to any such
sale, unless a notice period is specified by such applicable law with respect to
any such sale, one Business Day’s notice thereof shall be reasonable
notification to Guarantor.

(e)       The assertion or enforcement by Bank of the security interest granted
under this Agreement or any demand that any Credit Party perform its obligations
hereunder, or any action or proceedings brought to enforce this Agreement, shall
not release any Credit Party or otherwise affect this Agreement, or the
liability of the Credit Parties for any of their obligations hereunder and shall
not release or otherwise affect the security interest granted by the Credit
Parties to Bank.

18.          NO WAIVER. No failure by Bank to exercise any right, power or
remedy under this Agreement, and no delay by Bank in exercising any such right,
power or remedy, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise by Bank of any other right, power or
remedy. The rights and remedies of Bank provided for in this Agreement are
cumulative and not exclusive of any rights and remedies otherwise available.

19.          AMENDMENTS; CONFLICTS. (a) Except as provided in Section 3(e)
above, no amendment, modification, termination or waiver of any provision of the
Application, the Letter of Credit or of this Agreement, or consent by Bank to a
departure therefrom by any Credit Party, shall be effective unless the same is
in writing and signed by each party to this Agreement; provided, however, that
any agreement to modify the Letter of Credit shall also require the consent
thereto in writing of the Beneficiary.

15


--------------------------------------------------------------------------------


(b)      In the event of any conflict or inconsistency between this Agreement
(or any portion hereof) and the Securities Account Control Agreement, this
Agreement shall prevail.

20.      SUCCESSORS AND ASSIGNS; PARTICIPATIONS. (a) This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective representatives, successors and assigns; provided, however, that it
may not be assigned by any Credit Party without the prior written consent of
Bank, and any purported assignment in violation of this provision shall be null
and void.

(b)      Bank may from time to time, in its sole and absolute discretion and
without any Credit Party’s further consent, make an assignment of all or any
part of the Letter of Credit, the Reimbursement Guarantee or this Agreement and
sell participations in all or any part thereof. Bank may disclose all
information that it has or may acquire about the Credit Parties to any
prospective assignee of such assignment or to any prospective purchaser of such
participation.

21.      STANDARD OF CARE. Bank shall be without liability to the Credit Parties
for any loss, damage, cost, expense (including attorneys’ fees and
disbursements), liability or claim which has not been determined by a court of
competent jurisdiction to have arisen from the willful misconduct or gross
negligence of Bank; provided that in no event shall Bank be liable for (a) any
event or matter beyond Bank’s reasonable control, (b) the truthfulness or
accuracy of any statement in any Document, or the validity, sufficiency or
genuineness of Documents or Drafts, even if such Documents or Drafts should
prove to be in any or all respects invalid, insufficient, fraudulent or forged,
(c) the solvency of any Person issuing any Document, (d) any delay in arrival or
failure to arrive of any Document, (e) any delay in giving or failure to give
notice, (f) failure of any Draft or Document to bear any reference or adequate
reference to the Letter of Credit, failure of Documents to accompany any Draft
at presentation to Bank, or failure of any Person to note the amount of any
Draft on the Letter of Credit or to surrender the Letter of Credit, (g) any
failure to identify or locate any Person, (h) any consequence of any error in,
or of any inadequacy of, instructions or information on the Application or
otherwise relating to the Letter of Credit, (i) any matter as to which banks
assume no liability or responsibility pursuant to the Uniform Customs and
Practices for Documentary Credits (1993 Revision) of the International Chamber
of Commerce (Publication No.500) (“UCP 500”), or (j) any special, indirect or
consequential damages even if Bank was advised of the possibility of such
damages.

22.      INDEMNIFICATION. Applicant shall indemnify Bank and hold it harmless
from and against any loss, damage, cost, expense (including attorneys’ fees and
disbursements), liability or claim arising directly or indirectly from or in
connection with the Application, the Letter of Credit, this Agreement, the
Securities Account Control Agreement, Bank’s issuance of the Letter of Credit or
its performance of its obligations thereunder; provided that Bank shall not be
indemnified and held harmless from and against any such loss, damage, cost,
expense, liability or claim determined by a court of competent jurisdiction or
applicable arbitration authority as having arisen from Bank’s willful misconduct
or gross negligence.

16


--------------------------------------------------------------------------------


23.      RULES GOVERNING LETTERS OF CREDIT. The Letter of Credit is subject to
and governed by the laws of the State of New York, without regard to the
conflict of law principles thereof, and, to the extent not inconsistent with
such laws, UCP 500.

24.      GOVERNING LAW. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof.

(b)      Any suit, action or proceeding with respect to this Agreement or any
Advance may be brought in the Supreme Court of the State of New York, County of
New York, or in the United States District Court for the Southern District of
New York, and the parties hereto hereby submit to the non-exclusive jurisdiction
of such courts for the purpose of any such suit, action or proceeding, and
hereby waive for such purpose any other preferential jurisdiction by reason of
their present or future domicile or otherwise. Each of the parties hereto hereby
irrevocably waives its right to trial by jury in any suit, action or proceeding
with respect to this Agreement, the Securities Account Control Agreement, the
Letter of Credit, the Application, any Document or any Advance.

25.      NOTICES. Unless otherwise specified, any notice or demand hereunder
shall be sent, delivered or transmitted to the recipient at the address or
relevant telephone number set forth after its name hereinbelow:

If to Bank, at:

CUSTODIAL TRUST COMPANY
101 Carnegie Center
Princeton, NJ 08540-6231
Attention: Loan Compliance Officer
Telephone: (609) 951-2313
Facsimile: (609) 951-2317

If to Applicant, at:

DECODE CHEMISTRY, INC.
2501 Davey Road
Woodridge, IL 60517
Attention: Chris Tauer
Telephone: (630) 783-4600
Facsimile: (630) 783-4705

17


--------------------------------------------------------------------------------


If to Guarantor, at:

DECODE GENETICS, INC.
1000 Winter Street, Suite 3100
Waltham, MA 02154
Attention: Lance Thibault
Telephone: (978) 902-6926
Facsimile: (781) 466-8686

With a copy to:

DECODE GENETICS, INC.
Sturlugata 8
Reykjavik, Iceland 101
Attention: Tanya Zharov, Corporate Counsel
Telephone: + 354-570-1943
Facsimile: +354-570-1806

or to such other address or telephone number as each party may designate for
itself by like notice. The means by or through which notices, demands and other
communications hereunder may be sent or transmitted include teletype, facsimile,
central processing unit connection, on-line terminal and magnetic tape, and,
when so sent or transmitted, such notices, demands and other communications
shall be deemed to have been sent or transmitted in writing.

26.      EXPENSES. Applicant shall pay or, at the election of Bank, shall
reimburse Bank for paying, (a) all reasonable costs, fees and expenses
(including reasonable attorneys’ fees) incurred by Bank in connection with the
preparation, administration or enforcement of this Agreement, the Securities
Account Control Agreement, the Letter of Credit and Bank’s security interest in
the Collateral, and (b) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any tax or other governmental authority in
respect of this Agreement, the Securities Account Control Agreement, the Letter
of Credit, the Application, any Document or any Advance.

27.      SEVERABILITY. If any provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions of this Agreement (and the validity, legality and
enforceability of such provision in any other jurisdiction) shall not be
affected or impaired thereby.

28.      RESTRICTION ON MODIFICATIONS TO THE LETTER OF CREDIT. Bank and
Applicant hereby agree that no amendment or modification to the Letter of Credit
that increases the face amount thereof shall be made without the prior written
consent of Guarantor.

18


--------------------------------------------------------------------------------


29.      MISCELLANEOUS. (a) All agreements, representations and warranties
contained in this Agreement shall survive the execution and delivery of this
Agreement and the making of any Advance.

(b)      Bank shall have the continuing and exclusive right to apply any and all
payments by any Credit Party to such of the obligations of the Credit Parties
under this Agreement as Bank may in its sole and absolute discretion determine.
All payments by any Credit Party to Bank pursuant to this Agreement shall be
made without set-off, and none of such payments shall be subject to any
counterclaim by any Credit Party. To the extent that a Credit Party makes a
payment or Bank receives any payment for a Credit Party’s benefit, which is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or any
other party under any bankruptcy, reorganization or insolvency law, common law
or equitable cause, then, to such extent, the obligation hereunder of such
Credit Party which was to have been satisfied by such payment shall be revived
and continue as if such payment had not been received by Bank.

(c)       The headings of sections in this Agreement are for convenience of
reference only and shall not affect the meaning or construction of any provision
of this Agreement.

(d)      This Agreement may be executed in one or more counterparts and by the
parties hereto on separate counterparts, each of which shall be deemed an
original but all of which together shall constitute but one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
in its name and on its behalf by its representative thereunto duly authorized,
all as of the day and year first above written.

 

APPLICANT:

 

 

 

 

 

DECODE CHEMISTRY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Chris Tauer

 

 

 

 

Name: Chris Tauer

 

 

 

 

Title: US Controller

 

 

 

GUARANTOR:

 

 

 

 

 

DECODE GENETICS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Lance Thibault

 

 

 

 

Name: Lance Thibault

 

 

 

 

Title: CFO and Treasurer

 

 

 

BANK:

 

 

 

 

 

CUSTODIAL TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Ben J. Szwalbenest

 

 

 

 

Name:

Ben J. Szwalbenest

 

 

 

 

Title:

President

 

 

20


--------------------------------------------------------------------------------


SCHEDULE A

Collateral Value

Collateral Type

 

Indicative
Collateral Value
(as a percentage of
Market Value)

 

 

 

 

 

Cash

 

100

%

 

 

 

 

Cash equivalents

 

99

%

 

 

 

 

U.S. government readily marketable debt securities

 

95

%

 

 

 

 

Investment-grade readily marketable municipal debt securities

 

80

%

 

 

 

 

Investment-grade readily marketable corporate debt securities

 

70

%

 

 

 

 

Readily marketable equity securities of acceptable quality and liquidity

 

65

%

 


--------------------------------------------------------------------------------